Citation Nr: 0724497	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected back 
strain with degenerative joint disease, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran and his spouse presented testimony before the 
undersigned Acting Veterans Law Judge at the RO in May 2007.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  At the hearing, the veteran's 
motion for advancement on the Board's docket was granted due 
to his advanced age.  See 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected back strain with 
degenerative joint disease is manifested by active range of 
motion for the thoracolumbar spine as follows: forward 
flexion to 40 degrees; lateral flexion to five degrees 
bilaterally, rotation to eight degrees bilaterally; and 
extension to negative five degrees.  Ankylosis and physician-
prescribed bed best have not been demonstrated.

2.  The evidence does not show that the veteran's service-
connected back strain with degenerative joint disease is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the veteran's service-connected back strain with 
degenerative joint disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected connected back strain with degenerative 
joint disease is worse than that represented by the currently 
assigned 40 percent disability rating.  

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of each of the four elements required by 
Pelegrini II in a January 2005 letter.  

Letters dated in August 2006 and April 2007 also referenced 
the type of evidence necessary for determining a disability 
rating and effective date (the evidence needed to determine a 
disability rating had already been discussed in the prior 
January 2005 letter).  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although proper notice regarding 
effective date was provided after the initial adjudication of 
the veteran's claim, he was not prejudiced by this error.  VA 
has satisfied its notice requirements and adjudicated the 
claim for an increased rating on multiple occasions (most 
recently in a July 2005 statement of the case).  Remanding 
this case solely for another adjudication following the 
August 2006 and April 2007 letters would serve only to delay 
a Board decision on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sanders v. Nicholson, 
No. 2006-7001 (Fed. Cir. May 16, 2007).  In any event, the 
matter of providing notice of assignment of effective dates 
is rendered moot by the Board's denial of an increased rating 
herein.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes 
extensive VA treatment records; treatment records from the 
veteran's private physicians, Drs. D.B. and G.M.; the report 
of a VA examination dated in February 2005; the transcript of 
a May 2007 hearing before the undersigned; and numerous 
written statements submitted by the veteran, his spouse, and 
S.G.  In an April 2006 statement, the veteran indicated that 
he had no further evidence to submit to substantiate his 
claim.  At the May 2007 hearing, the veteran submitted 
additional medical evidence (VA treatment records) directly 
to the Board, along with a waiver of RO consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2006).  Otherwise, the 
veteran and his representative have not identified any other 
outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist and additional development efforts at this 
time would only result in an unnecessary delay in this case.  
Thus, the Board will proceed with adjudication.  

II.  Claim for an increased rating

The veteran was initially granted service connection for back 
strain in an unappealed November 1945 rating decision.  A 
noncompensable disability rating was assigned, which was 
subsequently increased to 20 percent in a June 1950 rating 
decision, and then to 40 percent in a February 2002 rating 
decision.  In December 2004, the veteran again filed an 
increased-rating claim for his back disability.  An April 
2005 rating decision denied the claim, and this appeal 
followed.

The veteran essentially contends that the symptomatology 
associated with his service-connected back disability is more 
severe than that contemplated by the currently-assigned 40 
percent rating.  He specifically notes that his back 
disability is productive of constant pain, severely limited 
motion, difficulty with ambulation requiring the use of a 
walker or wheelchair, and a significant limitation in the 
ability to independently perform the activities of daily 
living.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

At the time of the February 2002 rating decision, the veteran 
was awarded a 40 percent disability rating for his back 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5294 (2002).  A 40 percent rating under those criteria 
represented severe lumbosacral strain, and was the highest 
rating available under that code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  New rating criteria for the 
spine became effective September 26, 2003.  As the veteran 
filed his increased rating claim in December 2004, only the 
revised criteria will be applied.  Under the new rating 
formula, all spinal disabilities, with the exception of 
intervertebral disc syndrome, are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
this Formula, with or without symptoms such as pain, 
stiffness, or aching, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, with a 100 
percent rating warranted for unfavorable ankylosis of the 
entire spine.  The General Rating Formula for Diseases and 
Injuries of the Spine also provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, be evaluated 
separately, under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1).

The current rating criteria for the spine further provides 
that intervertebral disc syndrome (preoperatively or 
postoperatively) be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Diagnostic 
Code 5243) provides a 60 percent rating for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  A 40 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2006).

As noted above, the veteran is currently in receipt of a 40 
percent rating for his service-connected back disability.  To 
obtain the next highest disability rating (of 50 percent) 
under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire thoracolumbar 
spine must be present.  In this case, however, it is not.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although treatment records 
have consistently reflected a decreased range of low back 
motion, the medical evidence of record fails to demonstrate 
the presence of ankylosis.  The most restrictive range of 
motion measurements obtained in connection with the current 
appeal were those exhibited on VA examination in February 
2005.  During that examination, the veteran's active range of 
motion for the thoracolumbar spine was forward flexion to 
40 degrees, rotation to eight degrees bilaterally and lateral 
flexion to five degrees bilaterally.  Cf. 38 C.F.R. § 4.71a, 
Plate V (2006) [showing ranges of motion of the thoracolumbar 
spine].  Because the veteran is able to move his low back 
joint, by definition it is not immobile.  Therefore, 
ankylosis is not shown.  Moreover, the February 2005 VA 
examiner specifically concluded that no ankylosis was 
present.  Therefore, in the absence of evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, the 
veteran does not meet the objective criteria necessary for a 
higher disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The veteran has also not exhibited any neurologic impairment 
stemming from his low back disability that would necessitate 
a separate disability rating.  The Board acknowledges the 
veteran's complaints to the effect that his back pain 
occasionally radiates into the lower extremities.  The Board 
also notes that some impairment to light touch and an absent 
ankle jerk were noted on VA examination in February 2005.  
This alone, however, does not warrant a separate rating.  The 
February 2005 VA examination report noted that pain sensation 
in the lower extremities was normal, as were knee reflexes.  
VA outpatient treatment records consistently describe the 
veteran as being neurovascularly intact with a stable 
sensorimotor status.  Complaints of radicular pain are 
largely absent from these records.  Moreover, none of the 
medial evidence submitted in connection with this appeal 
reflects more severe neurological symptoms such as foot drop 
or bowel and bladder dysfunction.  Accordingly, a separate 
rating for neurological impairment is not warranted, and the 
General Rating Formula for Diseases and Injuries of the Spine 
does not provide for a higher disability rating.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes likewise does not avail the veteran 
of a higher rating for his back.  As noted above, to obtain 
the next higher rating (of 60 percent) under the schedular 
criteria for intervertebral disc syndrome, the veteran would 
have to suffer from incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  
Furthermore, such episodes would have to accompany physician-
prescribed bed rest and treatment.  See Note 1.

Review of the medical record indicates that the veteran is 
treated for back pain and related symptomatology on a regular 
basis.  Around September 2003, the veteran began 
consultations at the VA medical center for pain in his lower 
back.  In November 2003, he was prescribed a TENS unit.  
Beginning in 2004 through April 2007, the veteran has seen 
the VA pain clinic regularly, where he has received 
injections and Duragesic patches over the years.  It does not 
appear, however, that a physician or other medical 
professional has prescribed bed rest at any time in recent 
years, much less of six weeks duration or more.  Nor does the 
veteran appear to contend otherwise.  Notably, in a more 
recent record dated in February 2007, the veteran received 
some injections in his back for pain and was then instructed 
to continue normal activity, observing relative rest.  While 
the Board has no doubt that the veteran experiences near 
constant back pain which severely limits his mobility, 
revised Diagnostic Code 5243 specifically requires that 
episodes of back pain be accompanied by physician-prescribed 
bed rest.  Because the evidence does not demonstrate that bed 
rest has been prescribed by a physician for the veteran's 
back pain in recent years, and because such has not been 
required for at least six weeks, a 60 percent evaluation is 
not warranted under the objective criteria set forth in 
Diagnostic Code 5243.

The Board must also consider whether an increased rating is 
warranted for the veteran's low back disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The objective clinical findings of record, 
however, do not reflect impairment that warrants a higher 
rating.

Throughout this appeal, the veteran has complained that his 
back disability has resulted in considerable functional loss.  
In particular, the veteran notes that he is unable to walk 
more than a few yards without the aide of a walker.  When 
leaving the home, use of an electric wheelchair is required.  
Moreover, the veteran has reported that his back disability 
has adversely affected his ability to perform certain 
activities of daily living such as dressing, bathing, 
driving, and performing household chores.  While the Board 
acknowledges these complaints certainly reflect functional 
loss, such is already accounted for in the currently-assigned 
40 percent rating.  These symptoms alone do not reflect 
symptomatology that warrants a higher rating.  

The February 2005 VA examiner specifically noted that there 
was no additional loss of motion on repetitive use of the 
back due to pain, fatigue, weakness, or lack of endurance.  
Even with repeated use, it does not appear that the veteran's 
back becomes ankylosed or its functional equivalent, as would 
be required for a higher rating.  It also does not appear 
that flare-ups of back pain have resulted in physician-
prescribed bed rest.  An increased rating is therefore not 
warranted under 38 C.F.R. §§ 4.40, 4.45, and 4.49.  The Board 
notes that the current 40 percent rating assigned under the 
General Rating Formula for Diseases and Injuries of the Spine 
contemplates forward flexion of the thoracolumbar spine of 30 
degrees or less.  In fact, the Feburary 2005 VA examination 
reflects thoracolumbar spine forward flexion a bit farther 
(to 40 degrees), with pain beginning at that point.  Thus, 
the current 40 percent rating includes consideration of the 
veteran's pain associated with this disability, and the 
preponderance of the evidence is against a higher schedular 
rating at this time. 

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected back disability.  The record does not show 
that the veteran has required frequent hospitalization for 
his back disability.  While he receives frequent treatment 
for his back condition, such has been primarily conducted on 
an outpatient basis.

Although the veteran is currently retired, the Board does 
acknowledge that his back disability would have an adverse 
effect on employment.  As noted above, the veteran has a 
severely decreased range of low back motion and can walk only 
a few yards without the assistance of a walker or wheelchair.  
Back pain also limits his ability to perform certain 
activities of daily living such as bathing, dressing, and 
perform household chores.  While the Board has no doubt that 
these symptoms would make employment problematic, decreased 
mobility of the type outlined above is not reflective of any 
factor which takes the veteran outside of the norm.  The 
rating schedule sets forth percentage ratings that represent 
the average impairment in earning capacity resulting from 
disabilities.  38 C.F.R. § 4.1.  In the present case, the 
Board finds that the veteran's degree of occupational 
impairment is specifically contemplated in the currently-
assigned 40 percent rating.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  As discussed in the decision above, the currently 
assigned 40 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine represents forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  In 
other words, the 40 percent rating reflects a severe back 
disability like the veteran currently has.

In short, the evidence does not support the proposition that 
the veteran's service-connected back disabilities present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.




ORDER

Entitlement to an increased rating for service-connected back 
strain with degenerative joint disease, currently rated as 40 
percent disabling, is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


